UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4205


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW WILLIAM MCINTYRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00083-BO-1)


Submitted:   August 6, 2014                 Decided:   August 20, 2014


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elisa Cyre Salmon, SALMON & GILMORE, LLP, Lillington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrew William McIntyre appeals the district court’s

order revoking his term of supervised release and imposing an

eighteen-month        sentence      with    no    further      term     of   supervised

release.      Counsel        has    filed    a   brief    pursuant      to   Anders     v.

California,     386    U.S.    738    (1967),       stating     that    there    are    no

meritorious     issues       for    appeal,      but     questioning      whether      the

district     court     (1)    plainly       erred      when   it     admitted    hearsay

testimony, and (2) imposed an unreasonable sentence.                            McIntyre

has filed a pro se brief, arguing that the district court abused

its discretion by revoking his release and miscalculated his

criminal     history.         Because       McIntyre’s        appeal    is     moot,   we

dismiss.

             In accordance with Anders, we have reviewed the record

in this case and determined, as counsel concedes, that McIntyre

has been released from federal custody and that his sentence did

not include a term of supervised release.                      His challenge to his

revocation     and     sentence       is     therefore        moot    unless    he     can

demonstrate “collateral consequences sufficient to meet Article

III’s case-or-controversy requirement.”                   United States v. Hardy,

545   F.3d   280,     284    (4th    Cir.    2008)     (internal      quotation      marks

omitted); see Spencer v. Kemna, 523 U.S. 1, 11-14 (1998); Hardy

545 F.3d at 282-85.            Although McIntyre summarily asserts that

the   federal       revocation       “prejudicially           impacts    his     ongoing

                                             2
ability to challenge his wrongful conviction” in state court, he

offers no specifics to support this assertion and we perceive no

such impact.      Because no collateral consequences are apparent

from the record, we dismiss McIntyre’s appeal as moot.

           This court requires that counsel inform McIntyre, in

writing,   of   his   right   to   petition    the   Supreme   Court   of   the

United States for further review.             If McIntyre requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on McIntyre.

           We deny as moot the Government’s pending motion to

dismiss the appeal as untimely.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before this court and argument will not aid the

decisional process.

                                                                   DISMISSED




                                      3